                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Pamela J. Crowe,                                 Case No. 3:18 CV 2400

                        Plaintiff,                ORDER ADOPTING
                -vs-                              REPORT AND RECOMMENDATION

 Commissioner of Social Security,                 JUDGE JACK ZOUHARY

                        Defendant.



       Plaintiff files two Objections (Doc. 18) to the Magistrate Judge’s Report and

Recommendation (Doc. 17). The Government responds (Doc. 19).

       The Government’s Response effectively dismantles the Objections by Plaintiff. This Court

finds nothing more to add, other than to confirm that the Objections are not well taken. The

Objections center on whether the record supported the finding that Plaintiff failed to prove a “gross

anatomical deformity and decrease in range of motion” and that Plaintiff “cannot ambulate

effectively” (Doc. 18 at 2). Both points relate to an analysis of Listing 1.02A which requires a

claimant to meet six elements of disability. The claimant does not satisfy all six -- meaning she does

not meet the standard for a disability finding.

       This Court adopts the reasoning set forth in the Government’s Response and concludes

Plaintiff did not sustain her burden of showing that the Commissioner’s decision was unsupported by

substantial evidence. This Court will go one step further and suggest to Plaintiff’s counsel that, in

the future, if he chooses to file objections, he should do so with objections that are meaningful. The
Objections filed in this case are akin to a “drive by” without sufficient thought, support in the record,

or analysis.

       IT IS SO ORDERED.

                                                           s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U. S. DISTRICT JUDGE

                                                       November 12, 2019




                                                   2
